Exhibit 10.9






THIS JOINT OWNERSHIP AND LICENSE AGREEMENT (this “Agreement”), dated as of July
31, 2019 and effective as of the Effective Date (as defined below), is made and
entered into by and between General Electric Company, a New York corporation
(“GE”), on behalf of its Affiliates and divisions, and Baker Hughes, a GE
company, LLC, a Delaware limited liability company (“Company”), on behalf of
itself and its Affiliates. GE and Company shall each be referred to herein
individually as a “Party,” or collectively as the “Parties.”
WHEREAS, GE and its Affiliates, on the one hand, and Company and its Affiliates
(and certain predecessors-in-interest to Company), on the other hand, jointly
developed the Software identified on Exhibit A hereto (as further described
below); and
WHEREAS, GE and Company now desire to define the terms and conditions with
respect to (i) the Parties’ equal and undivided joint ownership of the
aforementioned Software, and (ii) the Parties’ license rights with respect to
certain other Software.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties, intending to be legally bound, hereby agree as follows:
Article I
DEFINITIONS
Section 1.01     Certain Defined Terms. The following capitalized terms used in
this Agreement shall have the meanings set forth below:
(a)    “AAA” has the meaning set forth in Exhibit D.
(b)    “Additional Predix-Based Apps” means Company’s Software set forth on
Exhibit B hereto (including all source code and object code comprising the same,
and applicable documentation) as provided or required to be provided (including
as to version) by Company to GE pursuant to the Transition Services Agreement.
(c)    “Affiliate” means, with respect to a Party, any individual, company,
organization or other entity that, directly or indirectly, is controlled by,
controls or is under common control with such Party by ownership, directly or
indirectly, of more than fifty percent (50%) of the stock entitled to vote in
the election of directors or, if there is no such stock, more than fifty percent
(50%) of the ownership interest in such individual or entity. For the purposes
of this Agreement, (i) references to GE’s “Affiliates” shall be deemed to
exclude the Company Group and (ii) references to Company’s “Affiliates” shall be
deemed to exclude GE and its Subsidiaries that are not within the Company Group.
(d)    “Agreement” has the meaning set forth in the Preamble.
(e)    “Co-Developed Software” means the Software set forth on Exhibit A hereto
(including all source code and object code comprising the same, and applicable
documentation, but excluding any Predix Software therein) as provided or
required to be provided (including as to version) by GE to Company pursuant to
the Transition Services Agreement. The Co-Developed


    

--------------------------------------------------------------------------------




Software shall not include: (i) any code in any versions not provided or
required to be provided by GE to Company under the Transition Service Agreement
(but only to the extent such code is not also included or required to be
included in the Software as provided or required to be provided by GE to Company
under the Transition Services Agreement), (ii) any Improvements, or (iii) any
Predix Software.
(f)    “Company” has the meaning set forth in the Preamble.
(g)    “Company Group” means Company and its Subsidiaries.
(h)    “Company Predix Apps” means (i) the Co-Developed Software and
(ii) the Additional Predix-Based Apps.
(i)    “Confidential Information” means all source code and any confidential or
proprietary documentation, in each case to the extent incorporated in any of the
following (i) the Co-Developed Software (including any Predix Software to the
extent incorporated in any of the Co-Developed Software), (ii) any Predix
Software to the extent licensed under Section 2.02 but not incorporated in any
of the Co-Developed Software, or (iii) the Licensed Company Software and
Additional Predix-Based Apps. For clarity, for the purposes of this Agreement,
(A) the Confidential Information covered by clause (i) shall be deemed the
Confidential Information of both Parties (with each Party being both a
Disclosing Party and a Receiving Party hereunder with respect to such
Confidential Information), (B) the Confidential Information covered by clause
(ii) shall be deemed the Confidential Information of GE, and
(C) the Confidential Information covered by clause (iii) shall be deemed the
Confidential Information of Company.
(j)    “Disclosing Party” has the meaning set forth in Section 5.01.
(k)    “Dispute” has the meaning set forth in Section 6.12.
(l)    “Effective Date” means immediately prior to the Trigger Date (as defined
in the Stockholders Agreement). For the avoidance of doubt, unless and until the
Trigger Date occurs, and except as expressly agreed by the Parties in a separate
written document signed by both Parties, neither Party will have, nor be deemed
to have had, any obligations under the terms of this Agreement.
(m)    “GE” has the meaning set forth in the Preamble.
(n)    “Governmental Entity” means any United States federal, state or local, or
foreign, international or supranational, government, court or tribunal, or
administrative, executive, governmental or regulatory or self-regulatory body,
agency or authority thereof.
(o)    “Improvement” means any modification, extension, derivative work or
improvement of any Intellectual Property made to the applicable Software after
the last applicable date of provision or required provision of the Co-Developed
Software, Additional Predix-Based Apps and the Licensed Company Software, as
applicable, from one Party to the other Party under the Transition Services
Agreement.


2    
    

--------------------------------------------------------------------------------




(p)    “Intellectual Property” means all of the following, whether protected,
created or arising under the Laws of the United States or any foreign
jurisdiction: (i) all inventions (whether patentable or unpatentable and whether
or not reduced to practice), patent disclosures, industrial designs, all
improvements thereto, and all United States and foreign patents, patent
applications (including all patents issuing thereon), statutory invention
registrations and invention disclosures, together with all continuation
applications of all types, including reissuances, restorations, divisions,
continuations, continuations-in-part, revisions, extensions and re-examinations
thereof, and all rights therein provided by international treaties or
conventions; (ii) all United States and non-U.S. copyrightable works (including
copyrights in Software), design rights, database rights, all copyrights and
applications, registrations and renewals in connection therewith, whether
registered or unregistered; (iii) trade secrets, know-how and information that
is proprietary and confidential; and (iv) all mask works (as defined in 17
U.S.C. §901) and all applications, registrations and renewals in connection
therewith. As used in this Agreement, the term “Intellectual Property” expressly
excludes all United States and foreign trademarks, service marks, trade dress,
logos, trade names, Internet domain names, moral rights, designs, slogans and
corporate names and general intangibles of like nature, whether registered or
unregistered, together with all translations, adaptations, derivations and
combinations thereof and other identifiers of source and including all goodwill
associated therewith and all rights therein provided by international treaties
or conventions, common law rights, applications, registrations, pending
registrations, applications to register, reissues, extensions of the foregoing
and renewals in connection therewith.
(q)    “Law” means any federal, state or local law (statutory, common or
otherwise), constitution, treaty, convention, ordinance, code, rule, regulation,
order, injunction, judgment, decree, ruling or other similar requirement
enacted, adopted, promulgated or applied by a Governmental Entity.
(r)    “Licensed Company Software” means the Software set forth on Exhibit C
hereto (including all source code and object code comprising the same, and
applicable documentation) as provided or required to be provided (including as
to version) by Company to GE pursuant to the Transition Services Agreement.
The Licensed Company Software shall not include: (i) any code in any versions
not provided or required to be provided by Company to GE under the Transition
Service Agreement (but only to the extent such code is not also included or
required to be included in the Software as provided or required to be provided
by Company to GE under the Transition Services Agreement), or
(ii) any Improvements.
(s)    “Notice” has the meaning set forth in Exhibit D.
(t)    “Party” and “Parties” have the meanings set forth in the Preamble.
(u)    “Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, limited liability company or
governmental or other entity.
(v)    “Predix Software” means GE’s Predix platform Software (generally
described on the date hereof at www.predix.io) as of the applicable date of
provision or required


3    
    

--------------------------------------------------------------------------------




provision of the Co-Developed Software, Additional Predix-Based Apps and the
Licensed Company Software, as applicable, from one Party to the other Party
under the Transition Services Agreement.
(w)    “Public Software” means any Software that contains, or is derived in any
manner from, in whole or in part, any Software that is distributed as freeware,
shareware, open source Software (e.g., Linux) or similar licensing or
distribution models that (i) require the licensing or distribution of source
code to any other Person, (ii) prohibit or limit the receipt of consideration in
connection with sublicensing or distributing any Software, (iii) except as
specifically permitted by applicable Law, allow any Person to decompile,
disassemble or otherwise reverse-engineer any Software, or (iv) require the
licensing of any Software to any other Person for the purpose of making
derivative works. For the avoidance of doubt, “Public Software” includes,
without limitation, Software licensed or distributed under any of the following
licenses or distribution models (or licenses or distribution models similar
thereto): (A) the GNU General Public License (GPL) or Lesser/Library GPL (LGPL);
(B) the Artistic License (e.g., PERL); (C) the Mozilla Public License; (D) the
Netscape Public License; (E) the Sun Community Source License (SCSL); (F) the
Sun Industry Standards Source License (SISSL); (G) the BSD License; (H) Red Hat
Linux; (I) the Apache License; and (J) any other license or distribution model
described by the Open Source Initiative as set forth on www.opensource.org.
(x)    “Receiving Party” has the meaning set forth in Section 5.01.
(y)    “Representatives” means, with respect to a Person, the Affiliates of such
Person and the directors, officers, partners, employees, agents, consultants,
contractors, advisors, legal counsel, accountants and other representatives of
such Person and its Affiliates.
(z)    “Software” means computer software, programs and databases in any form or
format, including compilations, tool sets, data compilers, higher level or
“proprietary” language and macros, Internet web sites, web content and links,
all versions, updates, corrections, enhancements, replacements and modifications
thereof, and all documentation, flow charts, diagrams, descriptive texts and
programs, computer print-outs, underlying media and materials related thereto,
whether in source code, object code or human readable form.
(aa)    “Stockholders Agreement” means that certain Stockholders Agreement
entered into by GE and Baker Hughes, a GE company, dated as of July 3, 2017 (as
amended, modified or supplemented from time to time in accordance with its
terms).
(bb)    “Subsidiary” means, with respect to any Person, another Person, an
amount of the voting securities or other voting ownership interests of which is
sufficient, together with any contractual rights, to elect at least a majority
of its board of directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person.
(cc)    “Transition Services Agreement” means that certain Transition Services
Agreement dated as of the date hereof, between GE and Company (as amended,
modified or supplemented from time to time in accordance with its terms).


4    
    

--------------------------------------------------------------------------------




Section 1.02     Interpretations. When a reference is made in this Agreement to
an Article, Section or Exhibit, such reference shall be to an Article, Section
or Exhibit to this Agreement unless otherwise indicated. The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” Any references in this Agreement to
“the date hereof” refers to the date of execution of this Agreement. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.
References to “this Agreement,” “hereof,” “herein,” and “hereunder” refer to
this Agreement as a whole and not to any particular provision of this Agreement
and include exhibits or other attachments to this Agreement. All terms defined
in this Agreement shall have the defined meanings when used in any certificate
or other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person are also to its
permitted successors and assigns. The Parties have participated jointly in the
negotiation and drafting of this Agreement with the assistance of counsel and
other advisors and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any provision of this
Agreement or interim drafts of this Agreement.
ARTICLE II    
OWNERSHIP AND LICENSE RIGHTS
Section 2.01     Joint Ownership of the Co-Developed Software.
(a)    The Parties acknowledge and agree that, subject to the terms and
conditions of this Agreement (including this Section 2.01), each Party has an
equal and undivided ownership interest (without any duty to account) in the
Co-Developed Software. To the extent such equal and undivided ownership interest
does not vest in a Party, the other Party hereby irrevocably assigns (on behalf
of itself and its Affiliates), and shall cause its Affiliates to irrevocably
assign, an equal and undivided joint ownership interest (without any duty to
account) in the Co-Developed Software to such first Party.
(b)    Neither Party shall have any obligation to account to the other Party or
right to share in any consideration (including both monetary and non-monetary
consideration) received by the other Party in connection with any permitted
license or exploitation of such first Party’s rights in the Co-Developed
Software, and each Party hereby waives any such obligation or right. As joint
owners of the Co-Developed Software, each Party acknowledges and agrees that, to
the extent a Party’s use of the Co-Developed Software is not restricted herein,
(i) such Party shall have the right to exercise their equal and undivided
ownership interest in such Party’s joint ownership interest in Co-Developed
Software within any field of use but solely for internal use by such Party’s


5    
    

--------------------------------------------------------------------------------




and its Affiliates’ employees, directors and officers (subject to clause (ii) of
this paragraph) and (ii) such Party and its Affiliates may (A) provide an
instance of its Co-Developed Software to a commercial hosting services provider
(e.g., AWS) solely for hosting for such Party or any of its Affiliates, (B)
permit customers or third party vendors or suppliers to access such Party’s or
any of its Affiliates’ instance of the Co-Developed Software solely through such
Party or any of its Affiliates (it being understood, for the avoidance of doubt,
that such instance which is accessed may be hosted by a commercial hosting
services provider in accordance with the foregoing clause (A)), and (C) permit
third party service providers to provide products or services to such Party or
any of its Affiliates with respect to the further development, enhancement,
testing, maintenance or support of the Co-Developed Software; provided, however,
as a condition to permitting any third party to exercise such rights pursuant to
the foregoing clause (A), (B) (except with respect to customers) or (C), the
applicable Party or its Affiliate, as applicable, will obtain a written
agreement from such third party: (1) with confidentiality undertakings that are
no less restrictive than those contained in this Agreement; and (2) that
provides that such third party shall only use the Co-Developed Software solely
for the benefit of such Party and its Affiliates and not for the independent use
of any such third party. For the avoidance of doubt, references in this Section
2.01(b) to internal use by a Party’s Affiliates include use by any Person that
becomes such Party’s Affiliate after the Effective Date (for so long as such
Person remains an Affiliate of such Party).
Section 2.02     License to the Predix Software. GE hereby grants and agrees to
grant, and shall cause its Affiliates to grant and agree to grant, to Company
and its Affiliates a non-exclusive, non-transferable (except as provided in
Section 6), perpetual, irrevocable, royalty-free, fully paid-up, worldwide right
and license to use the Predix Software (including the Intellectual Property
embodied thereby) included in, and solely as part of any Company Predix Apps
(including any Improvements thereto made by or on behalf of Company or any of
its Affiliates), subject to the same terms and conditions set forth in this
Agreement that apply to the Co-Developed Software (except, for the avoidance of
doubt, Section 2.01(a)). Neither Company, nor any of its Affiliates, shall, or
shall authorize any third party to, use the Predix Software included in the
Company Predix Apps to, or use the foregoing to attempt to, decompile,
disassemble or otherwise reverse-engineer any other Software or products of GE
or any of its Affiliates (including, for the avoidance of doubt, any Predix
Software other than in the Company Predix Apps). For the avoidance of doubt,
references to Company’s Affiliates in this Section 2.02 include any Person that
becomes Company’s Affiliate after the Effective Date (for so long as such Person
remains an Affiliate of Company).
Section 2.03     License to the Licensed Company Software and Additional
Predix-Based Apps. Company hereby grants and agrees to grant, and shall cause
its Affiliates to grant and agree to grant, to GE and its Affiliates a
non-exclusive, non-transferable (except as provided in Section 6), perpetual,
irrevocable, royalty-free, fully paid-up, worldwide right and license to use the
Licensed Company Software (including the Intellectual Property embodied thereby)
and, solely to the extent used by GE or any of its Affiliates as of the date
hereof, the Additional Predix-Based Apps (including the Intellectual Property
embodied thereby), in each case, subject to the same terms and conditions set
forth in this Agreement that apply to the Co-Developed Software (except, for the
avoidance of doubt, Section 2.01(a)). Neither GE, nor any of its Affiliates,
shall, or shall authorize any third party to, use the Licensed Company Software
or Additional Predix-Based Apps to, or use the foregoing to attempt to,
decompile, disassemble or otherwise reverse-


6    
    

--------------------------------------------------------------------------------




engineer any other Software or products of Company or any of its Affiliates. For
the avoidance of doubt, references to GE’s Affiliates in this Section 2.03
include any Persons that becomes GE’s Affiliate after the Effective Date (for so
long as such Person remains an Affiliate of GE).
Section 2.04     Reference License to the Additional Predix-Based Apps. Company
hereby grants and agrees to grant, and shall cause its Affiliates to grant and
agree to grant, to GE and its Affiliates a non-exclusive, non-transferable
(except as provided in Section 6), perpetual, irrevocable, royalty-free, fully
paid-up, worldwide right and license to use the source code version of the
Additional Predix-Based Apps which utilizes or incorporates Predix Software
(including the Intellectual Property embodied thereby) solely for purposes of
reference of the use of such Predix Software therein. Neither GE, nor any of its
Affiliates, shall, or shall authorize any third party to, use any of the
Additional Predix-Based Apps to, or use the foregoing to attempt to, decompile,
disassemble or otherwise reverse-engineer any other Software or products of
Company or any of its Affiliates. For the avoidance of doubt, references to GE’s
Affiliates in this Section 2.04 include any Persons that becomes GE’s Affiliate
after the Effective Date (for so long as such Person remains an Affiliate of
GE).
Section 2.05     Improvements. As between the Parties, and unless otherwise
agreed to in writing by the Parties, Improvements, and all Intellectual Property
rights therein, shall be owned by the Party making such Improvement.
Section 2.06     Reservation of Rights. All rights not expressly granted by a
Party hereunder are reserved by such Party. Without limiting the generality of
the foregoing, the Parties expressly acknowledge that, except as expressly set
forth in Sections 2.02, 2.03 and 2.04, nothing contained herein shall be
construed or interpreted as a grant, by implication or otherwise, of any
licenses.
Section 2.07     Access. For the avoidance of doubt, nothing in this Agreement
shall be interpreted as requiring either Party (a) to transfer to the other
Party or (b) to grant to the other Party access to, in each case of (a) and (b),
technological embodiments (including Software) of, or know-how or Confidential
Information related to, the Co-Developed Software, the Predix Software, the
Additional Predix-Based Apps or the Licensed Company Software. Any transfer or
grant of access by either Party to such technological embodiments, know-how and
Confidential Information shall be made solely pursuant to the terms of the
Transition Services Agreement or a separate written agreement between the
Parties, and nothing in this Agreement is intended to limit or expand any
Party’s access rights or obligations under the Transition Services Agreement.
ARTICLE III    
COVENANTS
Section 3.01     Open Source. Neither Party shall use any Public Software in
connection with the development of, incorporate any Public Software into,
distribute any Public Software with or otherwise use the Public Software in
connection with, in any case of the foregoing, the Co-Developed Software in a
manner that (i) requires the licensing, disclosure or distribution of any source
code of the Co-Developed Software (other than source code that is a part of such
Public Software) or Intellectual Property in the Co-Developed Software or in any
other Software or products


7    
    

--------------------------------------------------------------------------------




of the other Party (except as permitted by a separate written agreement between
the Parties or their respective Affiliates with respect to such other Software
or products), in each case, to licensees or any other Person, (ii) prohibits or
limits the receipt of consideration in connection with licensing, sublicensing
or distributing the Co-Developed Software or any other Software or products of
the other Party (except as permitted by a separate written agreement between the
Parties or their respective Affiliates with respect to such other Software or
products), (iii) except as specifically permitted by Law, allows any Person to
decompile, disassemble or otherwise reverse-engineer the Co-Developed Software
or any other Software or products of the other Party (except as permitted by a
separate written agreement between the Parties or their respective Affiliates
with respect to such other Software or products), or (iv) requires the licensing
of the Co-Developed Software or any other Software or products of the other
Party (except as permitted by a separate written agreement between the Parties
or their respective Affiliates with respect to such other Software or products)
to any other Person for the purpose of making derivative works.
Section 3.02     Prosecution and Maintenance. Neither Party shall file or
prosecute applications to register Software, patents, copyrights (including in
Software) and mask work rights based on the Intellectual Property embodied by
the Co-Developed Software without the express written consent of the other
Party. For the avoidance of doubt, this Section 3.02 shall apply only to the
Intellectual Property embodied by the Co-Developed Software and shall not apply
to any Intellectual Property embodied by any code that is excluded from the
Co-Developed Software by the second sentence of the definition thereof.
Section 3.03     Further Assurances. The Parties shall, and shall cause their
respective Affiliates to, execute and deliver such instruments, documents, and
agreements and take such other actions as are necessary to memorialize or
perfect the assignments of Intellectual Property provided for in this Agreement.
ARTICLE IV    
TERM
Section 4.01     Term. This Agreement shall remain in full force and effect in
perpetuity unless terminated by mutual written agreement of the Parties.
ARTICLE V    
CONFIDENTIALITY
Section 5.01     Confidential Information. Except as set forth in Section 5.02,
each Party (as the “Receiving Party”) shall keep all Confidential Information of
the other Party (the “Disclosing Party”) confidential and shall not disclose any
such Confidential Information to any third party without the prior written
consent of the Disclosing Party, except, under obligations of confidentiality no
less restrictive than those set forth herein, to the Receiving Party’s and its
Affiliates’ (a) third party service providers, solely for the purposes permitted
by Section 2.01(b)(ii)(A), Section 2.01(b)(ii)(B) (except with respect to
customers) or Section 2.01(b)(ii)(C) (and subject to compliance with the proviso
set forth at the end of Section 2.01(b)(ii)), (b) other Representatives who have
a “need-to-know” such Confidential Information and are authorized to receive
such Confidential Information pursuant to Article II, or (c) legal counsel,
accountants, auditors or lenders


8    
    

--------------------------------------------------------------------------------




solely for the purpose of providing the applicable professional services to the
Receiving Party or its Affiliates. The Receiving Party shall exercise at least
the same degree of care to safeguard the confidentiality of the Confidential
Information of the Disclosing Party as it does to safeguard its other
proprietary or confidential information of equal importance, but not less than a
reasonable degree of care.
Section 5.02     Exclusions. The confidentiality obligations in this Article V
shall not apply to any Confidential Information which:
(a)    is or becomes generally available to and known by the public (other than
as a result of a non-permitted disclosure or other wrongful act or failure to
act directly or indirectly by the Receiving Party or its Affiliates, or any
Representatives acting on behalf of the Receiving Party or its Affiliates;
(b)    is or becomes available to the Receiving Party on a non-confidential
basis from a source other than the Disclosing Party or its Affiliates; provided
that (i) the Receiving Party has no knowledge that such source was at the time
of disclosure to the Receiving Party bound by a confidentiality agreement with
the Disclosing Party or its Affiliates or other obligation of secrecy which was
breached by the disclosure, and (ii) this clause (b) shall not apply to any
source code for the Co-Developed Software;
(c)    has been or is hereafter independently acquired or developed by the
Receiving Party without reference to such Confidential Information and without
otherwise violating any confidentiality agreement with or other obligation of
secrecy to the Disclosing Party or its Affiliates; provided that this clause (c)
shall not apply to any source code for the Co-Developed Software; or
(d)    is required (by oral question, interrogatories, requests for information
or documents, subpoena, civil investigative demand or similar process) to be
disclosed by any Governmental Entity or pursuant to applicable Law; provided
that the Receiving Party: (i) uses all reasonable efforts to provide the
Disclosing Party with written notice of such request or demand as promptly as
practicable under the circumstances so that the Disclosing Party shall have an
opportunity to seek an appropriate protective order or other appropriate remedy;
(ii) furnishes only that portion of the Confidential Information which is in the
opinion of the Receiving Party’s counsel legally required; and (iii) takes, and
causes its Representatives to take, all other reasonable steps necessary to
obtain confidential treatment for any such Confidential Information required to
be furnished.
Section 5.03     Confidentiality Obligations. Each Party shall ensure, by
instruction, contract or otherwise with its Representatives that such
Representatives comply with the provisions of this Article V. Each Party shall
indemnify and hold harmless the other Party and its Affiliates in the event of
any breach by such first Party’s Representatives of this Article V. Each Party
shall promptly notify the other Party in the event that the first Party learns
of any unauthorized use or disclosure of such Confidential Information by it or
its Representatives and shall promptly take all actions necessary to correct and
prevent such use or disclosure.


9    
    

--------------------------------------------------------------------------------




ARTICLE VI    
GENERAL PROVISIONS
Section 6.01     Assignment.
(a)    This Agreement shall not be assignable, in whole or in part, by any Party
to any third party, including Affiliates of any Party, without the prior written
consent of the other Party, and any attempted assignment without such consent
shall be null and void. Notwithstanding the foregoing, this Agreement may be
assigned by any Party as follows without obtaining the prior written consent of
the other Party:
(i)    GE, in its sole discretion, may assign this Agreement, and any or all of
its rights under this Agreement, and may delegate any or all of its duties under
this Agreement to any Affiliate of GE at any time;
(ii)    Company, in its sole discretion, may assign this Agreement, and any or
all of its rights under this Agreement, and may delegate any or all of its
duties under this Agreement to any Affiliate of Company at any time; and
(iii)    Either Party may assign any or all of its rights or delegate any or all
of its duties under this Agreement to: (1) an acquirer of all or substantially
all of the equity or assets of the business of each Party to which this
Agreement relates; (2) an acquirer of any portion of the business of such Party
to which this Agreement relates; or (3) the surviving entity in any merger,
consolidation, equity exchange, reorganization or other comparable transaction
involving such Party; provided, that in the case of any assignment of this
Agreement, in whole or in part, in connection with (1)-(3), such acquirer or
surviving entity, as the case may be, executes an agreement in form and
substance reasonably satisfactory to the other Party to be bound by the
obligations of such Party, as applicable, under this Agreement and a copy of
such assumption agreement is provided to such other Party in advance of any such
assignment, or in the case of (3), the consummation of such transaction, as
applicable.
(b)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties and their successors, legal representatives and
permitted assigns. Notwithstanding the foregoing, each Party acknowledges and
agrees that it shall not independently assign or otherwise transfer its rights
under the Co-Developed Software except subject to the terms and conditions of
this Agreement and subject to the recipient of such rights being bound by terms
and conditions consistent with this Agreement and applicable to such Party.
Section 6.02     Representations and Warranties; Disclaimer of Warranties.
(a) Authority. Each Party represents and warrants that (i) it has full power and
authority to enter into and perform this Agreement, and (ii) those persons
signing this Agreement on behalf of such Party are duly authorized
Representatives of such Party and properly empowered to execute this Agreement.


10    
    

--------------------------------------------------------------------------------




(b) Formation and Authority of Parties; Enforceability. Each Party represents
and warrants that it is a corporation or a limited liability company, duly
incorporated, formed or organized, validly existing and in good standing under
the Laws of its jurisdiction of incorporation. Each Party represents and
warrants that it has the requisite corporate power to execute, deliver and
perform its obligations under this Agreement. Each Party represents and warrants
that it has the requisite corporate power to operate its business as now
conducted and is duly qualified as a foreign corporation to do business, and to
the extent legally applicable, is in good standing, in each jurisdiction in
which the character of its owned, operated or leased properties or the nature of
its activities makes such qualification necessary, except for jurisdictions
where the failure to be so qualified or in good standing would not reasonably be
expected to adversely affect its ability to perform its obligations under this
Agreement. Each Party represents and warrants that this Agreement has been
executed and delivered and constitutes the legal, valid and binding obligations
of either Party, enforceable against such Party in accordance with its
respective terms, except as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws and equitable principles
related to or affecting creditors’ rights generally or the effect of general
principles of equity.
(c) DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, BUT WITHOUT
LIMITING OR EXPANDING ANYTHING UNDER THE TRANSITION SERVICES AGREEMENT OR THE
REPRESENTATIONS AND WARRANTIES IN SECTIONS 6.02(a)-(c) ABOVE, THE CO-DEVELOPED
SOFTWARE, AND ALL SOFTWARE LICENSED UNDER THIS AGREEMENT, IS FURNISHED “AS IS”,
WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, TITLE, NON-INFRINGEMENT, QUALITY, USEFULNESS, COMMERCIAL UTILITY,
ADEQUACY, COMPLIANCE WITH ANY LAW, DOMESTIC OR FOREIGN, AND IMPLIED WARRANTIES
ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE OR THE VALIDITY OF ANY
INTELLECTUAL PROPERTY THEREIN. WITHOUT LIMITING THE FOREGOING OR LIMITING OR
EXPANDING ANYTHING IN THE TRANSITION SERVICES AGREEMENT, EXCEPT FOR CLAIMS
ARISING FROM FRAUD, WILLFUL MISCONDUCT ON THE PART OF A PARTY OR A BREACH OF
ARTICLE V BY A PARTY, NEITHER PARTY SHALL HAVE ANY LIABILITY WHATSOEVER TO THE
OTHER PARTY OR ANY OTHER PERSON FOR OR ON ACCOUNT OF ANY INJURY, LOSS, OR
DAMAGE, OF ANY KIND OR NATURE, SUSTAINED BY, OR ANY DAMAGE ASSESSED OR ASSERTED
AGAINST, OR ANY OTHER LIABILITY INCURRED BY OR IMPOSED ON SUCH OTHER PARTY OR
ANY OTHER PERSON, INCLUDING ANY SUCH LIABILITY ARISING OUT OF OR IN CONNECTION
WITH OR RESULTING FROM (I) THE MANUFACTURE, USE, OFFER FOR SALE, SALE, OR IMPORT
OF ANY PRODUCTS OR THE PRACTICE OF THE CO-DEVELOPED SOFTWARE OR ANY SOFTWARE
LICENSED UNDER THIS AGREEMENT; (II) THE USE OF OR ANY ERRORS OR OMISSIONS IN ANY
SUCH CO-DEVELOPED SOFTWARE OR ANY SUCH SOFTWARE LICENSED UNDER THIS AGREEMENT;
OR (III) ANY ADVERTISING OR OTHER PROMOTIONAL ACTIVITIES CONCERNING ANY OF THE
FOREGOING.


11    
    

--------------------------------------------------------------------------------




Section 6.03     Consequential and Other Damages. WITHOUT LIMITING OR EXPANDING
ANYTHING IN THE TRANSITION SERVICES AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES (PROVIDED THAT ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY CLAIM
SHALL BE CONSIDERED DIRECT DAMAGES) OF THE OTHER PARTY ARISING IN CONNECTION
WITH THIS AGREEMENT, WHETHER ARISING FROM BREACH OF CONTRACT, TORT, NEGLIGENCE,
STRICT LIABILITY OR OTHERWISE AND REGARDLESS OF WHETHER SUCH DAMAGES WERE
FORESEEABLE OR THE PARTY AGAINST WHOM SUCH LIABILITY IS CLAIMED HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.
Section 6.04     Assumption of Risk. Without limiting or expanding anything in
the Transition Services Agreement:
(a)    Company, on behalf of itself and its Affiliates, hereby assumes all risk
and liability in connection with Company’s and its Affiliates’ use of the
Co-Developed Software and the Additional Predix-Based Apps.
(b)    GE, on behalf of itself and its Affiliates, hereby assumes all risk and
liability in connection with GE’s and its Affiliates’ use of the Co-Developed
Software, the Licensed Company Software and the Additional Predix-Based Apps.
Section 6.05     Governing Law; Submission to Jurisdiction; Specific
Performance.
(a)    This Agreement shall be governed by and construed and interpreted in
accordance with the Laws of the State of New York irrespective of the choice of
laws principles of the State of New York other than Section 5-1401 of the
General Obligations Law of the State of New York. The Parties consent
specifically to the personal and exclusive jurisdiction of any state or federal
court having subject matter jurisdiction in the County of New York, State of New
York for any action or proceeding to enforce any award of the arbitrators
pursuant to Section 6.12 or the provisions set forth in Section 6.12, and any
action for injunctive relief, and irrevocably waive their right to contest venue
in any such courts. Each of the Parties agrees that a judgment in any such
action may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. The successful Party in any action seeking
enforcement of this Agreement shall be entitled to an award of all costs, fees
and expenses, including reasonable attorneys’ fees, to be paid by the other
Party.
(b)    The Parties agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. Each Party agrees that, in the
event of any breach or threatened breach by any other Party of any covenant or
obligation contained in this Agreement, the non-breaching Party shall be
entitled (in addition to any other remedy that may be available to it whether in
law or equity, including monetary damages) to (i) a decree or order of specific
performance to enforce


12    
    

--------------------------------------------------------------------------------




the observance and performance of such covenant or obligation, and (ii) an
injunction restraining such breach or threatened breach.
Section 6.06     Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing or electronic mail and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by electronic delivery with receipt confirmed, delivery in person, by
overnight courier service, by facsimile with receipt confirmed (followed by
delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 6.06):
If to GE and its Affiliates, to:
General Electric Company
33-41 Farnsworth Street
Boston, Massachusetts 02210

Attention:    Michael Buckner, Senior Executive Counsel, M&A
Telephone:    (617) 443-3030
Facsimile:    (617) 428-8402
Email:        michael.buckner@ge.com
If to Company to:
Baker Hughes, a GE company, LLC
17021 Aldine Westfield Road
Houston, Texas 77073
Attention:     William D. Marsh
Telephone:     (713) 879-1257
Facsimile:     (713) 439-8472
Email:     will.marsh@bhge.com
with a copy to (which copy will not constitute notice):
Baker Hughes, a GE company, LLC
14490 Yorktown Plaza Dr.
Houston, Texas 77040
Attention:     Al Riddle
Telephone:     (281) 231-3091
Email:     al.riddle@bhge.com
Section 6.07     Severability. If any term or other provision of this Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced under any Law or as a matter of public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other


13    
    

--------------------------------------------------------------------------------




provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the greatest extent possible.
Section 6.08     Entire Agreement. This Agreement constitutes the entire
agreement of the Parties with respect to the subject matter of this Agreement
and supersedes all prior agreements and undertakings, both written and oral,
between or on behalf of the Parties with respect to the subject matter of this
Agreement.
Section 6.09     No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their Affiliates, permitted sublicensees, successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
Section 6.10     Amendment. No provision of this Agreement may be amended or
modified except by a written instrument signed by the Parties to this Agreement.
No waiver by any Party of any provision hereof shall be effective unless
explicitly set forth in writing and executed by the Party so waiving. The waiver
by either Party of a breach of any provision of this Agreement shall not operate
or be construed as a waiver of any other subsequent breach.
Section 6.11     Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
electronic mail or facsimile shall be as effective as delivery of a manually
executed counterpart of this Agreement.
Section 6.12     Dispute Resolution. Any dispute, controversy or claim arising
out of or relating to this Agreement or the validity, interpretation, breach or
termination of any provision of this Agreement (“Dispute”) shall be resolved in
accordance with Exhibit D.
Section 6.13     No Waiver. Failure by either Party at any time to enforce or
require strict compliance with any provision of this Agreement shall not affect
or impair that provision in any way or the rights of such Party to avail itself
of the remedies it may have in respect of any subsequent breach of that or any
other provision. The waiver of any term, condition or provision of this
Agreement must be in writing and signed by an authorized representative of the
waiving Party. Any such waiver shall not be construed as a waiver of any other
term, condition or provision, nor as a waiver of any subsequent breach of the
same term, condition or provision, except as provided in a signed writing.
Section 6.14     Relationship of the Parties. Nothing contained herein is
intended or shall be deemed to make any Party the agent, employee, partner or
joint venturer of the other Party or be deemed to provide such Party with the
power or authority to act on behalf of the other Party or to bind the other
Party to any contract, agreement or arrangement with any other individual or
entity.


14    
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, GE and Company have caused this Agreement to be executed on
the date first written above by their respective duly authorized officers.
GENERAL ELECTRIC COMPANY
By
/s/ John Godsman    
Name: John Godsman
Title: Vice President



BAKER HUGHES, A GE COMPANY, LLC


By
/s/ Lee Whitley    
Name: Lee Whitley
Title: Corporate Secretary







Signature Page to Joint Ownership Agreement